Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160376(46)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  ADAM NYMAN and SARA NYMAN,                                                                            Richard H. Bernstein
          Plaintiffs-Appellants,                                                                        Elizabeth T. Clement
                                                                     SC: 160376                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 344213
                                                                     Wayne CC: 17-012847-CB
  THOMSON REUTERS HOLDINGS, INC.,
  doing business as WESTLAW,
               Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Mara A. O’Malley to appear and practice in this case under MCR 8.126(A)
  is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 12, 2020

                                                                                Clerk